Citation Nr: 0306638	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 
1998, for the grant of service connection for low back injury 
residuals.

2.  Entitlement to an effective date earlier than April 27, 
1998, for the grant of service connection for right shoulder 
injury residuals.

3.  Entitlement to an effective date earlier than April 27, 
1998, for the grant of service connection for right elbow 
injury residuals.

4.  Entitlement to an effective date earlier than April 27, 
1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).  

5.  Entitlement to an effective date earlier than July 13, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1969.  This case comes before the 
Board of Veterans' Appeals (Board) from a July 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington. 


FINDINGS OF FACT

1.  In a document dated November 20, 1969, apparently first 
received by the VA in February 1970, the veteran sought 
service connection (solely) for "kidney stones"; in a claim 
received in December 1970, he sought service connection for 
various other disabilities here not at issue.  

2.  Service connection for a back disorder was denied by the 
RO in April 1988; the veteran did not appeal that decision, 
and it is final.  

3.  The veteran reopened his claim of service connection for 
a back disorder on April 27, 1998.

4.  The veteran first submitted a claim for entitlement to 
service connection for a right shoulder disorder on April 27, 
1998.  
5.  The first mention of a right elbow disorder of record is 
in the report of a VA examination in October 1998.  

6.  The veteran apparently (and for the first time) claimed 
service connection for PTSD and TDIU in an informal hearing 
with a VA Decision Review Officer on July 13, 2000.  

6.  The RO granted service connection for disorders of the 
low back, right shoulder, and the right elbow, effective from 
April 27, 1998.  

7.  Prior to April 27, 1998, the schedular requirements for 
TDIU were not met, and it was not ascertainable that the 
veteran was unemployable due to service connected 
disabilities.  

8.  Service connection for PTSD was granted effective from 
July 13, 2000.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 27, 1998, for the 
award of service connection for low back injury residuals is 
not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).

2.  An effective date earlier than April 27, 1998, for the 
award of service connection for right shoulder injury 
residuals is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).

3.  An effective date earlier than April 27, 1998, for the 
award of service connection for right elbow injury residuals 
is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).

4.  An effective date earlier than April 27, 1998, for TDIU 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (2002).
5. An effective date prior to July 13, 2000, for the award of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue in this case.  The veteran 
was notified via RO rating decision in July 2000 and 
statement of the case (SOC) in March 2002 why his claims were 
granted and of the basis for the effective dates assigned.  
In the March 2002 SOC, while the VCAA was not specifically 
cited, applicable provisions notifying the veteran of his and 
VA's respective responsibilities in the development of the 
claim were set out in detail.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All of the claims at 
issue seek earlier effective dates.  The determinations to be 
made depend on evidence of record, not on any evidence 
outstanding. 

II.  Laws and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation specifies 
that the effective date of an award of compensation based on 
an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1)  the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or 
otherwise (2)  the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

38 C.F.R. § 3.155 provides that (a)  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a 
claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Factual Background/Analysis

The veteran contends that the effective date for his awards 
of service connection for low back, right shoulder, and right 
elbow disorders and PTSD as well as for TDIU should be 
February 15, 1970.  See letter from accredited representative 
in May 2001.  He adds that he submitted claims for benefits 
in February and September 1970 for VA benefits; photocopies 
of these letters have been associated with the claims folder.  

The RO has assigned an effective date of April 27, 1998, for 
the award of service connection for the veteran's low back, 
right shoulder and right elbow disorders.  The RO has also 
assigned an effective date of April 27, 1998, for the award 
of TDIU benefits.  This date corresponds to the date of 
receipt of the veteran's claim of service connection for, in 
pertinent part, back and right shoulder disorders.  [The 
Board parenthetically notes that the RO apparently 
interpreted the veteran's April 27, 1998, claim for service 
connection as also encompassing a claim of service connection 
for a right elbow disorder.  The right elbow was not 
mentioned in that communication.]  The RO has assigned an 
effective date of July 13, 2000, for the award of service 
connection for the veteran's PTSD disorder.  This date 
corresponds to the date on which the veteran met with a RO 
Decision Review Officer.  In the course of this hearing, the 
veteran raised for the first time the issue of entitlement to 
service connection for PTSD, and also submitted a VA Form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability).  

While the veteran claims to have submitted a claim for 
service connection for a back disorder as early as February 
1970, review of the record shows that a claim for VA benefits 
for kidney stones only, dated in November 1969, was 
apparently received at the RO in February 1970.  Service 
connection for this disorder was later granted, in August 
1970.  In December 1970 the veteran submitted a claim for 
service connection for various disorders not at issue, 
namely, left hand injury residuals, recurring ear infections 
and bilateral hearing loss, recurring throat infections and 
hernia aggravation and tumor.  None of the issues currently 
on appeal was mentioned in December 1970.  

A claim for a lower back injury was received in January 1988.  
Service connection for a lumbar disorder was denied by the RO 
in April 1988.  The veteran did not timely appeal that 
decision, and it is final.  38 U.S.C.A. § 7105.  As was noted 
above, the veteran again submitted a claim for service 
connection for a back disorder on April 27, 1998.  The April 
1988 rating decision is a bar to an effective date earlier 
than when the veteran sought to reopen the claim, on April 
17, 1998.

The veteran did not submit a claim for service connection for 
a right shoulder disorder prior to April 27, 1998.  He did 
not submit a claim for service connection for PTSD prior to 
July 13, 2000.  The controlling law and regulations (outlined 
above) are quite specific.  They provide that the effective 
date of a grant of service connection based on an original 
claim filed more than a year after the veteran's separation 
from service shall be no earlier than the date application 
for that benefit is received.  While the veteran has supplied 
VA with purported photocopies of letters he had written in 
February and September 1970, in an effort to prove that he 
then claimed service connection for the disabilities at 
issue, these photocopies are of negligible probative value.  
There is nothing to reflect that these photocopies are 
genuine representations of letters he sent in 1970.  
Contemporaneous records associated with the claims file 
include the veteran's original claim for service connection 
benefits, dated November 20, 1969, and apparently filed in 
the course of his separation from service, and a follow-up 
claim he filed in December 1970.  As noted, the November 20, 
1969 application for benefits, apparently received at the RO 
in February 1970 sought benefits for kidney stones only; and 
the December 1970 application sought benefits for 
disabilities not at issue at this time.  It simply is not 
credible that, at the same time he was pursuing the benefits 
in the November 20, 1969 dated and the December 1970 
applications, which are documented in the record, the veteran 
would have filed an additional claim, which is not documented 
in the record, which he chose not to pursue/follow-up on, and 
which sought benefits for disabilities not again mentioned in 
the record until decades later.  

Regardless, the veteran presents nothing to overcome the 
presumption of regularity in VA business affairs.  See 
McCullough v. Principi, 15 Vet. App. 272 (2001).  If the 
alleged claims were received by VA, presumably they would 
have been timely filed in the veteran's claims file.  The 
fact they were not, indicates they were not received by VA at 
the time alleged.

The fact that any of the claimed disabilities may have 
existed earlier than the effective date assigned is 
irrelevant.  The law simply does not provide for assigning an 
effective date on that basis alone.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

Regarding the right elbow disorder, the Board finds that the 
RO was quite generous in assigning an effective date in April 
1998, as the first mention of such disorder noted in the 
record was in the report of a VA examination in October 1998.  

Regarding TDIU, the veteran initially submitted a claim for 
this benefit at a meeting with a Decision Review Officer on 
July 13, 2000.  The RO granted this benefit effective April 
27, 1998.  Prior to April 27, 1998, there was no basis in law 
or fact for granting this benefit.  The schedular 
requirements for TDIU were not met (i.e., The veteran did not 
have a single service connected disability rated 60 percent 
or service connected disabilities rated 70 percent combined.  
See 38 C.F.R. § 4.16); and there was no evidence in the 
record that he was unemployable due to service connected 
disabilities, alone.  

In summary, where the veteran contests the facts, the 
preponderance of the evidence is against the claim; the law, 
summarized above, provides no legal basis for granting the 
benefits sought.  Accordingly, the claims must be denied. 







ORDER

An effective date earlier than April 27, 1998, for the grant 
of service connection for low back, right shoulder and right 
elbow disorders and TDIU is denied.

An effective date earlier than July 13, 2000, for the grant 
of service connection for PTSD is denied.

		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

